Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
Response to Amendments 
In response to the amendments received 02/25/2022: 
Claims 51-69 are pending in the current application. Claims 67-68 remain withdrawn without traverse. Claim 51 has been amended. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-66 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Bradwell et al. (WO 2015/058010) in view of Janmey et al. (US 2003/0182791)
Regarding claim 51, Bradwell teaches a high temperature device comprising:
	a container, or housing comprising an internal cavity wherein the internal cavity comprises a reactive material and a gaseous headspace (P168-169; Fig. 3-6), and wherein the reactive material is maintained at a temperature of at least about 200oC (P13. 122); 
	a seal that seals the internal cavity of the container from an environment external to the container, wherein the seal comprises a ceramic component (P16), and wherein the seal is exposed to both the reactive material (P16) and the environment external to the container (P155. 224-226; Fig. 21), 
	a conductor, or current collector/collector lead 2120 that extends from the environment external to the container through the seal to the internal cavity of the container (P223; Fig. 3-4, 21); and 
	a metal sleeve, or metal collar 2110/2115 coupled to the conductor and the ceramic component, wherein the metal sleeve 2110/2115 is coupled to the ceramic component 2105a/b/c by a braze joint 2135/2150/2165 and wherein the braze is formed of a material that is substantially unreactive to air (P193) and prevents diffusion of air into the container (P161-162).
Bradwell is silent in teaching a shield coupled to the conductor or a wall of the internal cavity and positioned within and surrounded by the gaseous headspace; however, Janmey, in a similar field of endeavor teaches a high temperature device (P10), teaches a shield 71 coupled to a conductor 76 and positioned within and surrounded by the gaseous headspace (P38.43-48; Fig. 9). Janmey teaches shield coupled to the conductor of the internal cavity and positioned within and surrounded by the gaseous headspace to prevent short circuiting while minimizing volume (P9. 43-44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a shield coupled to the conductor of the internal cavity and positioned within and surrounded by the gaseous headspace in the device of Bradwell, to prevent short circuiting while minimizing volume and size of the device, as taught by Janmey. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 52, modified Bradwell teaches the braze is ductile, or has sufficient ductility (P178. 205). 
Regarding claim 53, modified Bradwell teaches an internal braze 1245 and wherein the internal braze is in contact with and protects the braze 1250 from reactive material (P213-214; Fig. 12-13), or the internal braze acts as an active braze and improve the CTE gradient strengthening the bond and thus protecting the braze (P182-213). 
Regarding claim 54, modified Bradwell teaches the internal braze is an active metal braze (P213) or made of titanium where the ceramic material is made of aluminum nitride (AlN) (P182. 192). 
Regarding claim 55, modified Bradwell teaches that an unsuitable amount of air is prevented from going into the container. Bradwell teaches the diffusion is less than 0.004 atmosphere cubic centimeters per second (P167).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 56, modified Bradwell teaches the braze is an alloy of at least two different metals (P178).
Regarding claim 57, modified Bradwell teaches the high-temperature device is a battery, and wherein the battery comprises a negative electrode, a positive electrode and a liquid electrolyte (P80).
Regarding claim 58, modified Bradwell teaches at least one of the negative electrode and positive electrode is a liquid metal electrode (P80). 
Regarding claim 59, modified Bradwell teaches the liquid electrolyte is a molten halide electrolyte (P82). 
Regarding claim 60, modified Bradwell teaches the positive electrode comprises a solid metal or metalloid (P80-81. 130-133)
Regarding claim 61, modified Bradwell in view of Janmey teaches the shield is coupled to the conductor where it partially blocks the seal and a liquid portion from each other and the shield will inherently reduce flow of vapor from the reactive material to the seal (P9.33.43-46; Fig. 9). 
Regarding claim 63, modified Bradwell teaches the ceramic component comprises aluminum and nitrogen, or AlN (P180). 
Regarding claim 64, modified Bradwell teaches the ceramic component comprises greater than or equal to 3 weight percent a material comprising yttrium and oxygen, or the main ceramic component is Y2O3 and the second component is added in less than 12% (P180). 
Regarding claim 65, modified Bradwell teaches the braze comprises titanium (P178). 
Regarding claim 66, modified Bradwell teaches the braze comprises titanium and one or members selected from the group consisting of zirconium, copper and nickel (P178). 
Regarding claim 69, modified Bradwell teaches an additional metal sleeve 2115 coupled to the ceramic component 2105b and a collar 2130 joined to the container, or housing 2125 (P223; Fig. 21). 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729